Citation Nr: 1135828	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-40 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to dependency and indemnity compensation, to include entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  He died in October 2008.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the St. Paul, Minnesota Pension Management Center and Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

On the appellant's VA Form 9, Appeal to the Board of Veterans' Appeals, she makes vague allegations of error concerning the care the Veteran received during his lifetime for treatment of residuals of a gunshot wound to the abdomen.  It is unclear to the Board whether she is seeking entitlement to DIC under 38 U.S.C.A. § 1151.  As such, this issue is referred to the RO for appropriate clarification and development, if necessary.  

The Board observes that the appellant originally requested a hearing before the Board in Washington, D.C., on her October 2010 substantive appeal.  However, subsequent communication from the Veteran in August 2011 indicates that she did not desire a hearing in Washington and would not be able such hearing due to her health.  She requested that the Board render a decision on the merits of the claim.  In light of the foregoing and the fact that the appeal has been advanced on the docket, the Board finds that further efforts to schedule a hearing would be futile.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was not in effect for any disability.  

2.  The Veteran died in October 2008 due to chronic obstructive pulmonary disease and congestive heart failure.  The weight of the probative evidence does not reveal that chronic obstructive pulmonary disease or congestive heart failure were incurred or aggravated by active duty service or that such conditions are etiologically related to the Veteran's period of active service.  

3.  At the time of the Veteran's death in October 2008, there was no pending claim for VA benefits and no periodic monetary payments were due and owing.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310, 1131 (West 2002); 38 C.F.R. § 3.300, 3.303, 3.309, 3.311, 3.312 (2010).  

2.  The criteria for an award of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 and Supp. 2010); 38 C.F.R. § 3.1000 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time," or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (2009), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include the following elements:

A statement of the conditions, if any, for which a veteran was service connected at the time of death;

An explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and

An explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that the RO provided the appellant with the notice required under the VCAA and under Hupp v. Nicholson, 21 Vet. App. 342 (2007), by a letter dated in August 2009, prior to the initial adjudication of the claim.  At the time of the Veteran's death, service connection was not in effect for any disability.  In the letter, the appellant was advised of the criteria for service connection for the cause of the Veteran's death, the criteria for claims based on accrued benefits, as well as provided information as to the assistance VA would provide in helping her secure evidence in support of the claim.  

The Board also concludes VA's duty to assist has been satisfied.  Specifically, the Board finds that there is no reasonable possibility that such assistance would aid in substantiating the claim.  Here, the appellant identified VA and private outpatient treatment records from 1996 for treatment of a heart attack and VA outpatient treatment records 2003 for treatment of a retained bullet in the Veteran's spine.  The appellant indicated that the Veteran was shot in 1953 while in service. 

The 1996 record would not serve to substantiate her claim for DIC benefits.  Moreover, the Veteran's service separation examination dated in May 1955 is negative for any complaint, treatment, or diagnosis of a gunshot wound and subsequent VA treatment records reflect that the gunshot wound and retained bullet occurred in 1957, after the Veteran left active military service.  Hence, they would not serve to substantiate the claim.  In sum, and as set forth below, the record does not reveal evidence of a service-connected disability or that the Veteran's cause of death was in any way related to his active duty military service.  With respect to the claim seeking entitlement to accrued benefits, determination of this claim is based on the evidence of record at the time of the Veteran's death.  Hence, no further assistance on the part of VA is required.  

The Board acknowledges VA has not obtained a medical opinion with respect to the appellant's cause-of-death claim.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), however, the United States Court of Appeals for the Federal Circuit held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a claim based on the cause of Veteran's death, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion for a cause of death claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to this type of claim.  Id.  Nevertheless, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008)(holding that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim).  In the present case, the Board finds that the competent medical evidence of record is sufficient to decide the claim, and that no reasonable possibility exists that a VA opinion would aid in substantiating the claim as there is no indication that the Veteran's fatal lung or heart condition were of a service origin.  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the appellant.

The appellant has been accorded many opportunities to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103 (2010).  

II.  Service Connection for the Cause of Death

The Veteran died in October 2008.  His certificate of death indicates that he died due to exacerbation of chronic obstructive pulmonary disease and congestive heart failure.  Coronary artery disease was listed as an other significant conditions contributing to death but not resulting in the underlying cause of death.  

Dependency and Indemnity Compensation (DIC) encompasses a wide-spectrum of benefits paid to eligible survivors of the Veteran after the Veteran's death.  DIC is generally established in one of several ways.  First, an eligible survivor may receive compensation under 38 U.S.C.A. § 1310.  Compensation under this statute is provided in situations when a Veteran's death is due to a service-connected disability or otherwise attributable to his military service.  In addition, compensation is payable under 38 U.S.C.A. § 1318.  Under this statute, a Veteran's survivors are entitled to DIC benefits when the Veteran had a service-connected disability rated at 100 percent disabling for the last 10 years of his life, or for five years if the total evaluation was continuously in effect from the date of military discharge, or for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  Finally, compensation benefits are available under 38 U.S.C.A. § 1151.  Under this statute, compensation can be awarded where a veteran suffered an injury, or an aggravation of an injury, as the result of VA hospitalization, medical or surgical treatment, not the result of his own willful misconduct, and such injury or aggravation results in death.   

In addition, VA provides survivors certain ancillary benefits, such as death pension and dependent's educational assistance.  In September 2010, the RO granted entitlement to death pension benefits.  Hence, that issue is not before the Board on appeal.  There is no claim for dependant's educational assistance.  

Here, the Veteran's surviving spouse makes extremely vague allegations concerning the cause of the Veteran's death and any relationship to the Veteran's active duty military service.  She references the fact that the Veteran had a retained bullet on his spine, but does not state the significance of this fact.  (See VA Form 9, filed in October 2010.)  She references errors made required that the Veteran be cared for by family members.  (See Id.)  However, she does not describe the errors made or indicate whether she believes they were made by VA personnel or by private physicians.  Significantly, during his lifetime, he was not service-connected for any disability.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

Here, the only service treatment record is the Veteran's service discharge examination dated in May 1955.  Significantly, it does not include reports from the Veteran of any symptoms of a lung or heart condition.  Rather, a physical examination conducted at that time revealed normal lungs and heart.  Two years later, in 1957, he was treated for a bullet wound to the abdomen.  In 1958, he was treated for a laceration to the finger.  Significantly, none of these records reference any heart or lung disability, let alone any disability of service origin.  

While the Board has considered the appellant's statements of record, she has not offered anything other than bare conclusions to support her contention.  For example, she has not provided evidence regarding any symptoms of a lung or heart condition she observed or how those symptoms related to his death.  Even had she done so, there are limits to her ability to relate her late husband's fatal lung and heart condition to his death.  In many cases, such as this one, a layperson is not competent to establish a medical diagnosis or show a medical etiology merely by her own assertions when such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2010) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, even if she is considered competent to offer an opinion as to whether the Veteran's service-connected disability ultimately factored into his death, the weight of the evidence is against the claim.  

To the extent that the appellant may contend that the Veteran's is related to an in-service gunshot wound, the evidence of records does not establish that the Veteran sustained such wound during service.  His May 1955 service separation makes no reference to a prior gunshot wound and examination of the Veteran's skin and abdomen was within normal limits.  One would expect that if the Veteran had sustained a gunshot wound during service, such would present itself with residuals such as scaring that would have been detected upon examination.  Rather, the first indication of any gunshot wound is dated several years after service discharge.  

For these foregoing reasons, the claim for service connection for the cause of the Veteran's death must be denied.  In making this determination, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

III.  Accrued Benefits

The record reflects that the Veteran served honorably in the United States Army.  At the time of his death, he was not in receipt of VA disability compensation.  

On October 31, 2008, four days after the Veteran's death, the Houston, Texas RO received a claim seeking entitlement to non-service-connected pension benefits.  The claim was signed by the Veteran on October 24, 2008.  The cover page to the claim was prepared by his accredited representative and was dated October 31, 2008.  

Accrued benefits are benefits to which an individual was entitled at his/her death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the individual (decedent) had a claim pending at the time of death, (iii) the individual would have prevailed on the claim if he/she had not died; and (iv) the claim for accrued benefits was filed within one year of the individual's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 (2010); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran [surviving spouse] might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran [surviving spouse] could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489- 90 (1994).  

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the surviving spouse's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.   

Here, the Board has reviewed the evidence of record, but finds that there was no pending claim for VA benefits or benefits that were due and unpaid at the time of his death.  The Board has considered the Veteran's claim for non-service-connected pension.  Although the claim was dated prior to the Veteran's death, it was not received until after he died.  There is no indication that VA was at fault for any delay in delivering the claim from the Veteran to VA.  Rather, according to the accredited representative's cover letter, the claim was forwarded to VA on October 31, 2008.  The claim was date stamped as received by VA that same day.  Hence, because the claim was filed subsequent to the Veteran's death, it cannot be considered as constituting for determining entitlement to accrued benefits.  The law pertaining to eligibility for accrued benefits is dispositive of this issue and the appellant's claim must be denied because of the absence of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to accrued benefits is denied.  



______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


